TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 11, 2020



                                      NO. 03-20-00413-CV


                                     M. A. R. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
                BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                        OPINION BY JUSTICE GOODWIN




This is an appeal from the de novo order signed by the trial court on August 13, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s de novo order. Therefore, the Court reverses that portion of the trial court’s de novo

order concerning M.A.R.G.’s children; we affirm the trial court’s de novo order to the extent it

concerns M.A.R.G.’s children’s half-sibling. We remand the case to the trial court for further

proceedings consistent with the Court’s opinion. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.